Citation Nr: 1519818	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.

3.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for chronic cardiovascular disability, claimed as chest pain, numbness in arms, legs, hands and heart disease.

6.  Entitlement to service connection for torn rotator cuff of the right shoulder.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for carpal tunnel syndrome, claimed as left wrist injury.

9.  Entitlement to service connection for cubital tunnel syndrome, claimed as right wrist carpal tunnel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 (cervical and lumbar), June 2009 (hearing loss), December 2009 (hypertension and cardiovascular), April 2011 (right shoulder), and May 2012 (sleep apnea) by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Board videoconference hearing in February 2015 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In May 2013, the RO issued a rating decision denying service connection for carpal tunnel syndrome, claimed as left wrist injury.  In August 2013, the Veteran submitted a written statement indicating that he disagreed with the May 2013 rating decision.  Subsequently, in July 2014, the RO issued another rating decision wherein it denied service connection for cubital tunnel syndrome, claimed as right wrist carpal tunnel, and continued the denial of service connection for carpal tunnel syndrome, claimed as left wrist injury.  In September 2014, the Veteran filed a written statement that he totally disagreed with the denials of service connection for left and right wrist carpal tunnel syndrome.  Since the August 2013 and September 2014 statements were received well within the one year the Veteran had to appeal the May 2013 and July 2014 rating decisions, respectively, the Board construes that they are, in actuality, timely notices of disagreement (NOD) with regard to the issues addressed in those rating decisions.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issues of entitlement to service connection for carpal tunnel syndrome, claimed as left wrist injury, and for cubital tunnel syndrome, claimed as right wrist carpal tunnel, are listed on the title page of this decision.

The issues of entitlement to service connection for chronic cardiovascular disability, for torn rotator cuff of the right shoulder, for sleep apnea, for carpal tunnel syndrome, claimed as left wrist injury, and for cubital tunnel syndrome, claimed as right wrist carpal tunnel, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has hypertension casually related to active service.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has DJD of the cervical spine casually related to active service.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has DDD of the lumbar spine casually related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilteral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for DJD of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in October 2008, December 2008, and September 2009 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in April 2009, with a May 2009 addendum, and in August 2010 to determine the etiology of the claimed disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examinations were based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiners provided written rationales for the conclusions reached.  Consequently, the Board concludes that these examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, he was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's claimed disabilities, and any relationship between these conditions and his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  Under these circumstances, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss and hypertension, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Bilateral Hearing Loss

The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran asserts that he currently experiences bilateral hearing loss that is related to his service.  During his February 2015 Board hearing, the Veteran testified that he was exposed to acoustic trauma while assigned to several field artillery units as a cannon crew member from 1978 to 1985 on active duty.  He wore hearing protection during this time.  After separation from service, he worked in office jobs.  He stated that he experienced decreased hearing acuity when exposed to loud gunfire but he noticed a drastic increase in hearing loss after service.


A July 1983 in-service audiogram reflected that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
15
15
10
15

An October 1983 in-service physical examination report noted the Veteran's right tympanic membrane occluded with cerumen.  A May 1997 service treatment report noted the Veteran's complaint that he could not hear out of the right ear for two weeks and decreased hearing for 1 year and pain for 2 weeks.  The impression was decreased hearing due to obstruction.

The Veteran's May 1998 service separation examination report reflected that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
15
LEFT
5
10
15
5
25

The Veteran was provided a VA audiology examination in April 2009.  He reported military noise exposure from artillery, small weapon, and tactical vehicles and hand grenades while serving in a field artillery unit.  He denied a history of non-military noise exposure.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
35
30
LEFT
20
35
35
40
40

Speech audiometry revealed speech recognition ability of 88 percent, bilaterally, using the Maryland CNC word list.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted the disability's impact on occupational activities was hearing difficulty.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

After reviewing the claims file, a VA audiologist opined in a May 2009 addendum that the Veteran's hearing loss is not at least as likely as not due to military noise exposure.  In support of this opinion, the examiner explained that the Veteran's retirement audiogram was normal and that noise does not cause delayed-onset hearing loss.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.

There is currently diagnosed bilateral sensorineural hearing loss meeting the requirements set forth in 38 C.F.R. § 3.385.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Veteran argues that he suffered noise exposure in service.  His lay testimony regarding his military noise exposure and observable symptoms are competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his noise exposure from artillery and weapon firing while serving in the Army, as the claimed military noise exposure is consistent with the circumstances of his service given his military duties as a cannon crew member.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Nevertheless, there is no indication that such exposure resulted in any injury.  In this regard, despite the fact of a slight hearing loss at 4000 Hertz in the left ear on his separation examination, the May 2009 VA examiner's findings do not reflect that this represented the onset of a chronic disease.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss).  Additionally, although service treatment records show complaints of hearing difficulty, the resulting assessment was decreased hearing due to obstruction.

The Veteran reported during his Board hearing that he experienced decreased hearing acuity when exposed to loud gunfire during service but he noticed a drastic increase in hearing loss after service.  On his April 1998 service separation examination, he denied history of hearing loss.  Therefore, continuity of symptomatology is not established with respect to his current hearing loss.

Furthermore, the evidence of record does not include a competent medical opinion linking the Veteran's hearing loss to his active duty service, to include as due to in-service noise exposure.  The only medical evidence of record which addresses the etiology of the Veteran's hearing loss is the May 2009 VA medical opinion which stated that the Veteran's current hearing loss is not as likely as not due to military noise exposure.  This opinion has a clear conclusion and adequate medical explanation.  Therefore, the Board accords great probative weight to the May 2009 VA examiner's opinion.

The Veteran contends that he has hearing loss related to his service.  However, his statements are not competent evidence to establish medical etiology in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current hearing loss was caused by his in-service noise exposure or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.

Moreover, substantial probative weight is given to the opinion of the May 2009 VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  There is therefore no other medical evidence of record showing that the Veteran's current hearing loss was caused by his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.  Accordingly, service connection for bilateral hearing loss is not warranted on a direct basis.

Additionally, the evidence of record does not support a finding that the Veteran's sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  As such, hearing loss may not be presumed to have been incurred in service as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DJD of Cervical Spine, DDD of Lumbar Spine, Hypertension

The Veteran contends that he had multiple neck and back injuries in service.  During the February 2015 Board hearing, the Veteran testified that he twisted his neck in 1979 while playing volleyball and was treated for sharp pain and muscle strain in the back, in 1979, 1982, and 1989, while participating in physical training or while playing basketball and volleyball in service.

He also contends that the onset of his hypertension was in the 1980s while in service.  In a September 2009 statement, he stated his blood pressure has been evaluated during every visit to Moncrief Hospital over the past seven years.

The Veteran's private and VA treatment records reflect ongoing treatment for the Veteran's cervical spine and lumbar spine conditions and show notations of elevated blood pressure readings without diagnosis of hypertension.  An August 2010 VA examination report noted a diagnosis of diet-controlled hypertension.  On physical examination, the blood pressure readings were 140/100, 144/100 and is 150/102.  An April 2009 VA examination note diagnoses of DJD of the cervical spine and DDD of the lumbar spine.  Thus, the Board finds that there are current disabilities of hypertension, DJD of cervical spine and DDD of lumbar spine in this case.  See Degmetich, 104 F.3d at 1333.

However, the evidence does not support a finding that any of these disabilities are causally related to active service.

With regard to the etiology of the Veteran's cervical and lumbar spine disabilities, an April 2009 VA examiner provided an opinion that "[i]t is less likely than not that the veteran's degenerative joint disease of the cervical spine began in or was caused by military service," and "[i]t is less likely than not that the veteran's degenerative disc disease of the lumbar spine began in or was caused by military service."  In reaching these conclusions, the examiner indicated that he had reviewed the Veteran's medical record, specifically service treatment records from 1989 which described a left trapezius strain due to playing volleyball, which was treated with Motrin.  The Veteran's service treatment records also showed in June 1979 and March 1982, the Veteran had low back pain with a diagnosis of muscle strain and treatment with 24 hour bedrest.  The examiner explained that however, there is no evidence in the service medical records or immediate post-military medical records of the Veteran's current conditions.  The examiner further stated that although the Veteran may have recurrent left upper trapezius strain and recurrent lumbar strain, the records do not indicate that the pain represents a chronic cervical or lumbar spine condition.

The Veteran is competent report observable symptoms, such as onset of his back and neck pain in service.  See Layno, 6 Vet. App. at 469-70.  Additionally, the Board has no reason to doubt the credibility of the Veteran's statements.  His service treatment records clearly demonstrate that he experienced back and neck pain and sustained injuries to the back.  However, despite the documentation of the injury in service, there has been no clinical finding that any of the Veteran's currently diagnosed lumbar and cervical spine disabilities represent residuals from that in-service back injury or neck symptoms, or subsequent manifestations of that injury, in light of the April 2009 VA examiner's findings and opinion.

With regard to hypertension, an August 2010 VA examination opined that the Veteran's hypertension is not associated with his military service.  In reaching this conclusion, the examiner stated that he reviewed the Veteran s service treatment records entirely and that the Veteran had 3 episodes of elevated blood pressure.  Specifically, in January 1991 with chest pain, he had mildly elevated diastolic blood pressure of 130/90; in May 1984 he had a blood pressure of 150/90 but he was in pain at that time with wrist pain; and he had one isolated elevated blood pressure of 153/77 in May 1997 when he complained of hearing problems.  However, the examiner concluded that the Veteran did not have any hypertension in service.  In this regard, despite the isolated elevated blood pressure readings in the Veteran's service treatment records, the August 2010 VA examiner's opinion do not reflect that this represented the onset of a chronic disease of hypertension.

The Board also finds that the Veteran is less than credible with regard to his statements as to continuity of symptomatology since service.  The Veteran testified at the February 2015 Board hearing that he was treated for high blood pressure in service.  During the August 2010 VA examination, he also reported he has had hypertension since military service.  He reported he had occasional symptoms of headache, blurry vision, and dizziness.  He stated his hypertension was diagnosed in the 1980s and that his blood pressure has always been more than 140s.  He stated he had borderline hypertension since then and controlled it with diet and exercise.  However, on his May 1998 separation examination, the Veteran specifically denied history of high blood pressure.

The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Significantly, the Veteran's statements regarding the onset of his hypertension, are inconsistent with his other statements throughout the record, and therefore they are not credible.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

Additionally, during the August 2010 VA examination, the Veteran reported that his blood pressure has always been more than 140s.  However, hypertension is defined by VA as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater; and isolated systolic hypertension is systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board notes that continuity of symptoms, as an avenue to achieve service connection, is warranted for chronic diseases listed in 38 C.F.R. § 3.309, such as arthritis and hypertension.  Also see Walker, 708 F.3d at 1331.  However, presumption of service incurrence does not apply in this case, because the evidence of record fails to establish that the Veteran's DJD of the cervical spine, DDD of the lumbar spine or hypertension became manifest to a compensable degree within the first year from date of termination of such service.  38 C.F.R. § 3.307.

The Board notes that the conclusions of the VA examiners are based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and are consistent with the other medical evidence of record.  There is no other medical opinion of record that contradicts these conclusions, and the Veteran is not shown to be competent to determine the etiology of his DJD/DDD of the cervical and lumbar spine or hypertension, as this involves a complex medical question, one typically determined by persons with medical training, which the Veteran has not been shown to have, and does not lend itself to lay opinion evidence.  The causation of hypertension falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, his statements regarding etiology regarding these disabilities are of no probative value.

In reaching this decision, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for DJD of the cervical spine is denied.

Entitlement to service connection for DDD of the lumbar spine is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with the remaining claims for service connection.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

With respect to the Veteran's claim for service connection for chronic cardiovascular disability, service treatment records reflect multiple complaints of chest pain.  On a January 1981 in-service physical examination, the Veteran reported a history of pain or pressure in the chest.  It was noted that he had mid-sternal chest pain lasting 15 minutes that was not associated with shortness of breath.  In June 1982, the Veteran complained of acute pain directly over the heart for 1 day ago.  He was not doing any strenuous activity at the time of onset.  He denied a past history of heart pain.  On his May 1998 separation examination, the Veteran reported history of chest pain.

However, the medical evidence of record is not clear as to whether the Veteran has any current cardiovascular disability, and if so, whether such disability is related to service.  

A June 2006 private treatment record noted that "EKG [(echocardiogram)] showed left ventricular hypertrophy (LVH) and early repolarization."  A July 2006 record from South Carolina Heart Center reflects that stress test revealed abnormal stress Cardiolite showing reversibility of the anterior and inferior segments that could represent ischemia.

During an August 2010 VA examination, the Veteran reported mild coronary artery disease.  He stated he had a mild blockage based on the cardiac catheterization done in 2005 per his report.  However, the examiner noted "I do not see any cardiac catheterization report, although his private physician has referred him for cardiology for evaluation.  But in his C file there is no report for his cardiac catheterization."  The Veteran denied any valvular heart disease but he reported that he has a history of heart murmur and irregular palpitations per history; however, there was no definite diagnosis.  He also reported daily non-exertional chest pain that varies in intensity and duration.  The examiner noted a diagnosis of "personal history of coronary artery disease with mild blockage."  The examiner stated left ventricular ejection fraction mostly closely reflected cardiac function because there were noncardiac factors which limited the Veteran s exercise tolerance.  His metabolic equivalent of task by history was less than 3.  An EKG was ordered.  The EKG report dated in September 2010 showed 1) Normal LV systolic function; 2) Unremarkable valve structure and function; 3) Unable to calculate RVSP [(right ventricular systolic pressure)] due to an inadequate TR [(tricuspid regurgitant)] spectral envelope; 4) No pericardial effusion.  However, the August 2010 VA examination report does not determine whether the Veteran currently has any chronic cardiovascular disability, in light of the September 2010 EKG findings, and if so, the etiology of such disability.

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies in the August 2010 VA examination report, the Board must remand this case for a supplemental medical nexus opinion.

Additionally, as noted by the August 2010 VA examiner, the record reflects that the Veteran was seen by a private physician for chest pain in June 2006, at which time he was referred to cardiology for stress test.  Subsequently, an August 2006 treatment report stated that cardiac catheterization was pending next week after having stress test done by cardiology.  However, the claims file does not include any records relating to the cardiac catheterization performed in September 2006.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claim for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded for the RO to obtain this record and associate with the claims file.

With respect to his claims for service connection for torn rotator cuff of the right shoulder and for sleep apnea, the Veteran requested a videoconference hearing with a Veterans Law Judge in his February 2015 substantive appeal.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules videoconference hearings, a remand of these matters to the RO for the requested hearing is warranted.

A Statement of the Case (SOC) has not been issued addressing the issues of entitlement to service connection for right and left wrist disabilities following receipt of a notice of disagreement (NOD) in August 2013 as to the left wrist May 2013 rating decision, and a NOD in September 2014 as to the right wrist July 2014 rating decision.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claims to the AOJ so that a SOC may be issued.  Accordingly, these issues must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the records relating to the cardiac catheterization performed in September 2006, as referenced in the June and August 2006 treatment records from Moncrief Army Community Hospital.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims, and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Also obtain any updated VA treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina and any associated outpatient clinics dated from December 2014 to the present.

2.  Forward the Veteran's claims file the VA examiner who provided the August 2010 VA examination, if available, for a supplemental medical opinion.  If that examiner is no longer available, schedule the Veteran for a VA examination by an individual with the appropriate expertise, to determine the relationship between any current chronic cardiovascular disability and his service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has any chronic cardiovascular disability that is etiologically related to his period of active military service, specifically including complaints of chest pain noted in his service treatment records.

A complete rationale for any opinion expressed should be provided.

3.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to service connection for carpal tunnel syndrome, claimed as left wrist injury, and for cubital tunnel syndrome, claimed as right wrist carpal tunnel.  38 C.F.R. § 19.26 (2014).  In the notice and statement of the case, remind the Veteran that a timely substantive appeal to the May 2013 and July 2014 rating decisions to the extent they denied these issues must be filed if such issues are denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects an appeal as to any of these issues, return these issues to the Board for appellate review.

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

5.  Thereafter, if the issues of entitlement to service connection for a torn rotator cuff of the right shoulder and/or entitlement to service connection for sleep apnea remain denied, schedule the Veteran for a videoconference Board hearing on the issues of entitlement to service connection for a torn rotator cuff of the right shoulder and/or entitlement to service connection for sleep apnea.  The RO should properly notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


